                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00197-RJC-DSC


 BRUCE RHYNE AND JANICE RHYNE,                    )
                                                  )
                  Plaintiffs,                     )
                                                  )
 v.                                               )                   ORDER
                                                  )
 UNITED STATES STEEL                              )
 CORPORATION et al.,                              )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Kathy K. Condo and Joshua S. Snyder]” (documents ## 116-117) filed October

11, 2019. For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.
                                     Signed: October 13, 2019
